IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40317
                         Summary Calendar
                        __________________


RAYMOND SUNIGA,

                                      Plaintiff-Appellant,

versus

JAMES A. SHAW, JR.
Warden; UNKNOWN LUMPKINS,

                                      Defendants,
UNKNOWN BALDWIN,

                                        Defendant-Appellee.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:94-CV-712
                         - - - - - - - - - -
                             May 17, 1996
Before HIGGINBOTHAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.


PER CURIAM:*

     Raymond Suniga argues that the magistrate judge clearly

erred in dismissing his excessive-force claim following a bench

trial.   Suniga also argues that the magistrate judge erred in

failing to appoint him trial counsel.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-40317
                                -2-

     We have reviewed the record, the opinion of the magistrate

judge court, and the briefs, and find that the dismissal of the

complaint should be affirmed substantially for the reasons stated

by the magistrate judge.   See Suniga v. Shaw, No. 95-40317 (E.D.

Tex. Mar. 28, 1995).   We further find that the magistrate judge

did not abuse his discretion in denying Suniga's request for

trial counsel because Suniga failed to demonstrate that he made

such a request prior to trial.